DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.

Response to Amendment
The previous claim objections have been overcome.
In light of the amended claims, claim 12 has been objected to.
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 09/16/2021, the following has occurred: claims 1, 12, and 33 have been amended; claims 2, 4-11, 13, 15-19, 21, 31-32, and 36-43 have remained unchanged; claim 3, 14, 20, 22-30, 34-35 have been canceled; and no new claims have been added.
Claims 1-2, 4-13, 15-19, 21, 31-33, and 36-43 are pending.
Effective Filing Date: 07/15/2016

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections:
Applicant amended the claims to overcome the previous claim objections. Examiner withdraws the previous claim objections.

35 U.S.C. 101 Rejections:
Applicant argues that the present claims are not directed towards methods of organizing human activity, and instead, they are directed towards providing content of an electronic consent form by tracking time spent by participants on reading content portions of the form. Applicant states that claim 1 as a whole integrates the process for interacting with the electronic form into a practical application. Examiner however respectfully disagrees. The additional elements do not integrate the abstract idea into a practical application as the additional elements both 1) generally link the abstract idea to a particular technological field (such as computing) and 2) use mere instructions to apply the abstract idea to a computer. The complete breakdown of the abstract idea and the additional elements can be seen below in the 35 U.S.C. 101 rejection section.
Applicant further states that the “prior to offering” is just one example of a meaningful limitation that provides an improvement in the process of interacting with an electronic consent form by improving and tracking participant data. Examiner 
Furthermore, Applicant states that claim 1 recites meaningful limitations including additional elements such as steps of categorizing content portions into zones, determining the pre-defined expected time that would be spent on reading certain zones or performing certain events in certain zones, tracking of time spent by a participant in each zone and detecting a deviation using the processor and software. Applicant states that these limitations are meaningful because they require certain specified steps to be done by a processor and software and as such the claim is directed to more than just the use of an electronic consent form. Examiner respectfully disagrees. The steps mentioned above, while stated as being performed by a processor, are not prohibited from being performed by humans. Humans can reasonably categorize content into zones, determine an expected time to read each zone, track the time spent by participant reading the zones, and determine a deviation in that reading time. The abstract idea is being applied by a processor.

35 U.S.C. 103 Rejections:
Applicant made arguments directed towards the previously-used Sorenson reference with regards to the “prior to offering content” limitation. This amended limitation has now been addressed below using the Ionkov et al. reference.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/27/2021 and 02/08/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 recites “expected time the expected time, for” in line 16 of the claim when it should most likely recite “expected time, the expected time for”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-13, 15-19, 21, 31-33, and 36-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-2, 4-11, 21, and 31-32 are drawn to a method, claims 12-13 and 15-19 are drawn to a system, and claims 33 and 36-43 are drawn to a computer program product, each of which is within the four statutory categories. Claims 1-2, 4-13, 15-19, 21, 31-33, and 36-43 are further directed to an abstract idea on the grounds set out in (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) providing to a participant, content of an informed consent form, wherein the method comprises tracking participant actions by, 2) tracking time spent by a participant on reading a content portion of the informed consent form associated with the informed consent process, 3) prior to offering the content of an informed consent form to the participant to read, categorizing content portions associated with the content into a plurality of zones based on nature of respective content portions, wherein a pre-defined expected time for reading the content is, at least in part, determined based on the categorization of the content portions into the plurality of zones and one of a previous expected time or an average expected time, the expected time for reading content of a first zone of the plurality of zones being different than the expected time for reading content of a second zone of the plurality of zones, wherein the tracking of time spent by a participant on reading content of the first zone of the plurality of zones and the second zone of the plurality of zones is done by tracking events performed by the participant, wherein the tracking of time includes tracking at least one of clicks, mouse hovering, or selecting/unselecting options 4) comparing the time spent by the participant on reading the content portion of the first zone of the plurality of zones with a pre-defined expected time for reading said content portion of the first zone, 5) 2comparing the time spent by the participant on reading the content portion of the second zone of the plurality of zones with a pre-defined expected time for reading said content portion of the second zone, 6) detecting a deviation if a difference between the times spent on reading content of the first zone and respectively the second zone of the plurality of zones and the pre-defined expected times for reading content of the first zone and respectively the second zone of the plurality of zones does not meet a time difference threshold, and 7) triggering an action during the informed consent process to mitigate impact of the deviation on the informed consent process, wherein the action comprises a coordinator person contacting the participant. These steps correspond to Certain Methods of Organizing Human Activity, more specifically commercial or legal interactions related to obtaining a user’s consent including legal obligations. For example, a human can determine if a participant is spending too much time on a zone of a form that is divided into two zones where these two zones have an estimated read times already established. Independent claims 12 and 33 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2, 4-11, 13, 15-19, 21, 31-32, and 36-43 include all of the limitations of claims 1, 12, and 33, and therefore likewise incorporate the above-described abstract idea. Depending claims 4, 15, and 36 add the additional step of “assigning the participant to a group based on participation data of the participant in one or more prior electronic informed consent processes”; claims 5 and 37 add the “changing the group of the participant if a performance of the participant during the electronic informed consent process is different than an expected performance from the participant”; claims 6, 16, and 38 add the additional steps of “monitoring actions performed by the participant while reading the content” and “determining a reason for the deviation from the monitored actions”; claims 7 and 39 add the additional step of “estimating at least one of time left to complete remaining electronic informed consent process”; claims 9, 17, and 40 add the additional step of “providing a notification to a coordinator of the electronic informed consent process for reporting the deviation”; and claims 10, 18, and 41 add the additional step of “establishing a communication between the participant and the coordinator”. The limitations of claims 2, 8, 11, 13, 19, 21, 31, 32, 42, and 43 further specify elements within the independent claims without adding any steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2, 4-11, 13, 15-19, 21, 31-32, and 36-43 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 12, and 33 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a processor, 2) a memory comprising computer program code creating a software application having an analytics code, 3) a user interface of an electronic device to perform the claimed steps, 4) an electronic informed consent form, 5) an electronic informed consent process, and 6)
The 1) processor, 2) memory, and 3) electronic device in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraphs [0053] and [00112] for a memory, paragraph [0052] for a processor, and paragraph [0095] for an electronic device).
The 4) electronic informed consent form, 5) electronic informed consent process, and the description of 6) tracking participant actions without involvement of a coordinator person generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a processor, 2) a memory comprising computer program code creating a software application having an analytics code, 3) a user interface of an electronic device to perform the claimed steps, 4) an electronic informed consent form, 5) an electronic informed consent process, and 6) tracking participant actions without involvement of a coordinator person to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component and a general linking to a particular technological field of use that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply organizing certain methods of human activity. Specifically, MPEP 2106.05(f) and MPEP 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The current invention triggers an action to mitigate the impact of a deviation utilizing 1) a processor, 2) a memory, and 3) an electonic device, thus the processor, memory, and electronic device are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
The 4) electronic informed consent form, 5) electronic informed consent process, and the description of 6) tracking participant actions without involvement of a coordinator person generally link the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. 
Mere instructions to apply an exception using a generic computer component or a general linking to a particular technological environment cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-2, 4-13, 15-19, 21, 31-33, and 36-43 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9, 11-13, 17, 19, 21, 31-33, 40, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over A.U. 2009203046 to Khadra et al. in view of U.S. 2003/0231196 to Keohane et al. and further in view of U.S. Patent No. 8,834,166 to Ionkov et al.
As per claim 1, Khadra teaches a method for managing an electronic informed consent process in a clinical trial utilizing a software application and a processor, the method comprising:
--providing to a participant, by the software application, content of an electronic informed consent form on a user interface of an electronic device, (see: page 3, lines 17-26 where there is an electronic form provided to the patient via visually displaying descriptions of each of the identified potential complications) wherein the method comprises tracking participant actions without involvement of a coordinator person (see: page 10, lines 16-20 where there is tracking of patient actions without involvement of a coordinator) by:
--tracking, by the processor and the software application, time spent by a participant on reading a content portion of the electronic informed consent form associated with the electronic informed consent process; (see: page 3, lines 17-19 where consent is being obtained from the patient via this computer-implemented method. Also see: page 3, lines 27-31. Time is being tracked to determine if it has been exceeded. This is being done by a processor from the computer of the computer-implemented system of page 3, line 17. Further, software is used to implement this method as described on page 13, lines 3-5)
--electronic informed consent form as an electronic form; (see: page 3, lines 17-26 where there is an electronic form provided to the patient via visually displaying descriptions of each of the identified potential complications)
--comparing, by the processor and the software application, the time spent by the participant on reading the content portion with a pre-defined expected time for reading said content portion; (see: page 3, lines 27-31 where the patient’s understanding of each of the identified potential complications may be evaluated by measuring elapsed time from visual display of the first description to said patient. If the elapsed time exceeds a predetermined maximum period, an alternative description of the identified potential complication is visually displayed to the patient. Elapsed time for a patient (participant) to read a first description (content portion) is being compared with a predetermined maximum period. This is being done by a processor from the computer of the computer-implemented system of page 3, line 17. Further, software is used to implement this method as described on page 13, lines 3-5)
--detecting, by the processor and the software application, a deviation if a difference between the times spent on reading content and the pre-defined expected times for reading content does not meet a time difference threshold; (see: page 3, line 27 to page 4, line 2. Upon exceeding or going under predetermined thresholds a visual indication is created, thus, a determination is being made as to when the thresholds are being crossed over. This is being done by a processor from the computer of the computer-implemented system of page 3, line 17. Further, software is used to implement this method as described on page 13, lines 3-5) and
--triggering, by the processor and the software application, an action during the electronic informed consent process to mitigate impact of the deviation on the electronic informed consent process, (see: page 3, line 27 to page 4, line 2. A visual indication is being triggered upon crossing a threshold. The limitation “to mitigate impact of the deviation on the electronic informed consent process” is merely intended use, thus providing no patentable weight. This is being done by a processor from the computer of the computer-implemented system of page 3, line 17. Further, software is used to implement this method as described on page 13, lines 3-5) wherein the action comprises a coordinator person contacting the participant (see: page 4, lines 4-9 where an alert may be outputted to the doctor, or in other words, a coordinator person is contacted and alerted that the patient must be contacted for a further discussion).
Khadra et al. may not specifically teach:
1) --prior to offering the content of an electronic form to the participant to read, categorizing content portions associated with the content into a plurality of zones based on nature of respective content portions, wherein a pre-defined expected time for reading the content is, at least in part, determined based on the categorization of the content portions into the plurality of zones and one of a previous expected time or an average expected time, the expected time for reading content of a first zone of the plurality of zones being different than the expected time for reading content of a second zone of the plurality of zones, wherein
2) --the tracking of time spent by a participant on reading content of the first zone of the plurality of zones and the second zone of the plurality of zones is done by tracking events performed by the participant, wherein the tracking of time includes tracking at least one of clicks, mouse hovering, or selecting/unselecting options performed by the participant on the user interface using the electronic device by an analytics code in the software application;
3) --content portion as content portion of the first zone of the plurality of zones;
4) --content portion as content portion of the second zone of the plurality of zones; and
5) --content as content of the first zone and respectively the second zone of the plurality of zones.

Keohane et al. teaches:
2) --the tracking of time spent by a participant on reading content of the first zone of the plurality of zones and the second zone of the plurality of zones is done by tracking events performed by the participant, wherein the tracking of time includes tracking at least one of clicks, mouse hovering, or selecting/unselecting options performed by the participant on the user interface using the electronic device by an analytics code in the software application; (see: paragraph [0021] where different zones that are being read are being tracked by the coding to determine the duration of time spent on each portion. When a user is viewing a particular portion of a document the scrolling wheel is used to select and unselect different portions of the document to view. Also see: paragraph [0015] where there is a program that is used to perform the method of the invention)
3) --content portion as content portion of the first zone of the plurality of zones; (see: paragraph [0021] where there are multiple sections out of a document with a plurality of sections. Thus, there is at least a first section)
4) --content portion as content portion of the second zone of the plurality of zones; (see: paragraph [0021] where there are multiple sections out of a document with a plurality of sections. Thus, there is at least a second section) and
5) --content as content of the first zone and respectively the second zone of the plurality of zones (see: paragraph [0021] where the time for reading each portion of the document is being tracked and determined to see if a high time has been spent of a particular section).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein 2) the tracking of time spent by a participant on reading content of the first zone of the plurality of zones and the second zone of the plurality of zones is done by tracking events performed by the participant, wherein the tracking of time includes tracking at least one of clicks, mouse hovering, or selecting/unselecting options performed by the participant on the user interface using the electronic device by an analytics code in the software application, use a 3) content portion of the first zone of the plurality of zones as content, use a 4) content portion of the second zone of the plurality of zones as content, and use a 5) content of the first zone and respectively the (see: paragraph [0003] of Keohane et al.).

Ionkov et al. teaches:
1) --prior to offering the content of an electronic form to the participant to read, categorizing content portions associated with the content into a plurality of zones based on nature of respective content portions, (see: column 4, lines 1-11 where a user device is dividing text into a plurality of sections based on the contents of the text. The device here is categorizing content portions into a plurality of zones/sections here based on the content of the text, and this is occurring before this content is read) wherein a pre-defined expected time for reading the content is, at least in part, determined based on the categorization of the content portions into the plurality of zones and one of a previous expected time or an average expected time, (see: column 4, lines 41-47 where there is a predetermined time to read a section based on the section (the categorization of the content portions into the plurality of zones) and an average reading pace for a section (average expected time to read)) the expected time for reading content of a first zone of the plurality of zones being different than the expected time for reading content of a second zone of the plurality of zones (see: column 4, lines 41-50 where there is an average reading time for a section (first zone). This time may potentially vary from the reading time of another section as sections vary in content).
1) prior to offering the content of an electronic form to the participant to read, categorize content portions associated with the content into a plurality of zones based on nature of respective content portions, wherein a pre-defined expected time for reading the content is, at least in part, determined based on the categorization of the content portions into the plurality of zones and one of a previous expected time or an average expected time, the expected time for reading content of a first zone of the plurality of zones being different than the expected time for reading content of a second zone of the plurality of zones as taught by Ionkov et al. in the method as taught by Khadra et al. and Keohane et al. in combination with the motivation(s) of 1) determining that the user is likely to have an incomplete understanding of the material if the user’s speed deviates from the average by more than a threshold amount (see: column 4, lines 50-57 of Ionkov et al.) and 2) estimating a user’s understanding of a portion of text (see: column 4, lines 62-65 of Ionkov et al.).
	
As per claim 2, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the method of claim 1, see discussion of claim 1. Khadra et al. further teaches:
--25determining, by the processor, the pre-defined expected time for reading the content is based on at least one of:
--past recorded data of reading the content by the participant during one or more prior elec30tronic informed consent processes;
--54an average time estimate for reading the content determined from time spent in reading the content by prior participants of the electronic informed consent process; and
--5one or more parameters related to the content, the participant and reading the content (see: column 11, lines 17-19. The predetermined time is being determined by the word count of the content. This is being done by a processor from the computer of the computer-implemented system of page 3, line 17. Also see: t-max and tmin equations on page 11).

As per claim 8, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the method of claim 1, see discussion of claim 1. Khadra et al. further teaches wherein the content comprises at least one of:
--15one or more sections of an electronic informed consent form; and
--one or more questions of the electronic informed consent form (see: page 3, lines 25-26 where there is generating a consent form subject to obtaining the patient’s confirmation of acceptance of risk of each of the identified potential complications. One or more sections of an electronic consent form is being displayed as the content here because a consent form is being generated upon a patient’s confirmation of acceptance of risk. This confirmation is obtained from the patient. Also see: column 10, lines 16-20).

As per claim 9, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the method of claim 1, see discussion of claim 1. Khadra et al. further teaches wherein triggering the action comprises:
--providing a notification to a coordinator of the electronic informed consent process for reporting the deviation (see: page 4, lines 2-6. A doctor (coordinator) is being alerted of the deviation via a message output to them).

As per claim 11, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the method of claim 9, see discussion of claim 9. Khadra et al. further teaches wherein the notification comprises at least one of:
--a participant location information;
--56a participant identification information;
--a reason for the deviation; and
--a link to a self-help section for enabling the coordinator to assist the participant in response to 5the detected deviation (see: page 4, lines 2-6. The doctor is being emailed an alert that advises that discussion of the identified potential complication with the patient is required, thus, the exact patient is being identified to the doctor (participation identification information)).

As per claim 12, Khadra et al. teaches a system for managing an electronic informed consent process in a clinical trial, the system comprising:
--at least one processor; (see: page 3, line 17. Also see: FIG. 7) and
--at least one memory comprising computer program code creating a software application, (see: page 3, line 17. Also see: FIG. 7. Also see: page 13, lines 3-5 where there is software to perform the method) the at least one memory and the computer program code configured to, with the at least one processor, cause the system to at least perform:
--provide to a participant, by the software application, content of an electronic informed consent form on a user interface of an electronic device, (see: page 3, lines 17-26 where there is an electronic form provided to the patient via visually displaying descriptions of each of the identified potential complications) wherein the system is configured to at least perform tracking participant actions without involvement of a coordinator person (see: page 10, lines 16-20 where there is tracking of patient actions without involvement of a coordinator) by:
--tracking time spent by a participant on reading the content of the electronic informed consent form; (see: page 3, lines 17-19 where consent is being obtained from the patient via this computer-implemented method. Also see: page 3, lines 27-31. Time is being tracked to determine if it has been exceeded)
--electronic informed consent form as an electronic form; (see: page 3, lines 17-26 where there is an electronic form provided to the patient via visually displaying descriptions of each of the identified potential complications)
--wherein the system is caused to at least perform:
--comparing the time spent by the participant on reading the content portion with a pre-defined expected time for reading said content portion; (see: page 3, lines 27-31 where the patient’s understanding of each of the identified potential complications may be evaluated by measuring elapsed time from visual display of the first description to said patient. If the elapsed time exceeds a predetermined maximum period, an alternative description of the identified potential complication is visually displayed to the patient. Elapsed time for a patient (participant) to read a first description (content portion) is being compared with a predetermined maximum period. This is being done by a processor from the computer of the computer-implemented system of page 3, line 17. Further, software is used to implement this method as described on page 13, lines 3-5)
--detecting a deviation if a difference between the times spent on reading content and the pre-defined expected times for reading content does not meet a time difference threshold; (see: page 3, line 27 to page 4, line 2. Upon exceeding or going under predetermined thresholds a visual indication is created, thus, a determination is being made as to when the thresholds are being crossed over. This is being done by a processor from the computer of the computer-implemented system of page 3, line 17. Further, software is used to implement this method as described on page 13, lines 3-5) and
--triggering an action during the electronic informed consent process to mitigate impact of the deviation on the electronic informed consent process,  (see: page 3, line 27 to page 4, line 2. A visual indication is being triggered upon crossing a threshold. The limitation “to mitigate impact of the deviation on the electronic informed consent process” is merely intended use, thus providing no patentable weight. This is being done by a processor from the computer of the computer-implemented system of page 3, line 17. Further, software is used to implement this method as described on page 13, lines 3-5) wherein the action comprises a coordinator person contacting the participant (see: page 4, lines 4-9 where an alert may be outputted to the doctor, or in other words, a coordinator person is contacted and alerted that the patient must be contacted for a further discussion).
Khadra et al. may not specifically teach:
1) --prior to offering the content of an electronic form to the participant to read, categorizing content portions associated with the content into a plurality of zones based on nature of respective content portions, wherein a pre-defined expected time for reading the content is, at least in part, determined based on the zone and one of a previous expected time or an average expected time the expected time, for reading content of a first zone of the plurality of zones being different than the expected time for reading content of a second zone of the plurality of zones,
2) --tracking time spent by a participant on reading content of the first zone of the plurality of zones and the second zone of the plurality of zones by tracking events performed by the participant, wherein the tracking of time includes tracking at least one of clicks, mouse hovering, or selecting/unselecting options performed by the participant on the user interface using the electronic device by an analytics code in the software application;
3) --content portion as content portion of the first zone of the plurality of zones;
4) --content portion as content portion of the second zone of the plurality of zones; and
5) --content as content of the first zone and respectively the second zone of the plurality of zones.

Keohane et al. teaches:
2) --tracking time spent by a participant on reading content of the first zone of the plurality of zones and the second zone of the plurality of zones by tracking events performed by the participant, wherein the tracking of time includes tracking at least one of clicks, mouse hovering, or selecting/unselecting options performed by the participant on the user interface using the electronic device by an analytics code in the software application; (see: paragraph [0021] where different zones that are being read are being tracked by the coding to determine the duration of time spent on each portion. When a user is viewing a particular portion of a document the scrolling wheel is used to select and unselect different portions of the document to view. Also see: paragraph [0015] where there is a program that is used to perform the method of the invention)
3) --content portion as content portion of the first zone of the plurality of zones; (see: paragraph [0021] where there are multiple sections out of a document with a plurality of sections. Thus, there is at least a first section)
4) --content portion as content portion of the second zone of the plurality of zones; (see: paragraph [0021] where there are multiple sections out of a document with a plurality of sections. Thus, there is at least a second section) and
5) --content as content of the first zone and respectively the second zone of the plurality of zones (see: paragraph [0021] where the time for reading each portion of the document is being tracked and determined to see if a high time has been spent of a particular section).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein 2) tracking time spent by a participant on reading content of the first zone of the plurality of zones and the second zone of the plurality of zones by tracking events performed by the participant, wherein the tracking of time includes tracking at least one of clicks, mouse hovering, or selecting/unselecting options performed by the participant on the user interface using the electronic device by an analytics code in the software application, use a 3) content portion of the first zone of the plurality of zones as content, use a 4) content portion of the second zone of the plurality of zones as content, and use a 5) content of the first zone and respectively the second zone of the plurality of zones as content as taught by Keohane et al. in the system as taught by Khadra et al. with the motivation(s) of determine areas of greater interest (see: paragraph [0003] of Keohane et al.).

Ionkov et al. teaches:
1) --prior to offering the content of an electronic form to the participant to read, categorizing content portions associated with the content into a plurality of zones based (see: column 4, lines 1-11 where a user device is dividing text into a plurality of sections based on the contents of the text. The device here is categorizing content portions into a plurality of zones/sections here based on the content of the text, and this is occurring before this content is read) wherein a pre-defined expected time for reading the content is, at least in part, determined based on the zone and one of a previous expected time or an average expected time (see: column 4, lines 41-47 where there is a predetermined time to read a section based on the section (the categorization of the content portions into the plurality of zones) and an average reading pace for a section (average expected time to read)) the expected time, for reading content of a first zone of the plurality of zones being different than the expected time for reading content of a second zone of the plurality of zones (see: column 4, lines 41-50 where there is an average reading time for a section (first zone). This time may potentially vary from the reading time of another section as sections vary in content).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) prior to offering the content of an electronic informed consent form to the participant to read, categorize content portions associated with the content into a plurality of zones based on nature of respective content portions, wherein a pre-defined expected time for reading the content is, at least in part, determined based on the categorization of the content portions into the plurality of zones and one of a previous expected time or an average expected time, the expected time for reading content of a first zone of the plurality of zones being different than the expected time for reading content of a second zone of the plurality of zones as taught by Ionkov et al. in the (see: column 4, lines 50-57 of Ionkov et al.) and 2) estimating a user’s understanding of a portion of text (see: column 4, lines 62-65 of Ionkov et al.).

As per claim 13, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the system of claim 12, see discussion of claim 12. Khadra et al. further teaches wherein the system is 30further caused to determine the pre-defined expected time for reading the section based on at least one of:
--57past recorded data of reading a content portion by the participant during one or more prior electronic informed consent processes;
--an average time estimate for reading the content portion 5determined from time spent on reading the section by prior participants of the electronic informed consent process; and
--one or more parameters related to the content portion, the participant and the reading (see: column 11, lines 17-19. The predetermined time is being determined by the word count of the content. This is being done by a processor from the computer of the computer-implemented system of page 3, line 17. Also see: t-max and tmin equations on page 11).

As per claim 17, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the system of claim 12, see discussion of claim 12. Khadra et al. further teaches wherein the system is further caused, at least in part to:
--provide a notification to a coordinator of the electronic informed consent process for reporting the 10deviation (see: page 4, lines 2-6. A doctor (coordinator) is being alerted of the deviation via a message output to them).

As per claim 19, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the system of claim 17, see discussion of claim 17. Khadra et al. further teaches wherein the notification comprises at least one of:
--a participant location information;
--20a participant identification information;
--a reason for the deviation; and
--a link to a self-help section for enabling the coordinator to assist the participant in response to the detected deviation (see: page 4, lines 2-6. The doctor is being emailed an alert that advises that discussion of the identified potential complication with the patient is required, thus, the exact patient is being identified to the doctor (participation identification information)).

As per claim 21, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the method of claim 1, see discussion of claim 1. Khadra et al. further teaches wherein the system is an electronic device (see: FIG. 7 and the third paragraph of page 13 where this invention is a computer system which is an electronic device).

As per claim 31, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the method of claim 21, see discussion of claim 21. Khadra et al. further teaches wherein the electronic device corresponds to a participant device (see: page 3, lines 17-19 and FIG. 7. The patient is providing information to this computer system, thus this system is being considered the participant device).

As per claim 32, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the method of claim 21, see discussion of claim 21. Khadra et al. further teaches wherein the electronic device is one of a mobile phone, a smartphone, a tablet computer, an electronic kiosk, a laptop computer, a wearable device, a desktop computer and a personal digital assistant (see: computer system 700 of FIG. 7 and page 13, lines 26-28. The electronic device here is a desktop computer).

As per claim 33, Khadra et al. teaches a computer program product comprising at least one computer-readable storage medium, the computer-readable storage medium comprising a set of instructions creating a software application, which, when executed by one or more processors, (see: FIG. 7) cause an electronic device to at least perform:
--provide to a participant, by the software application, content of an electronic informed consent form on a user interface of the electronic device, (see: page 3, lines 17-26 where there is an electronic form provided to the patient via visually displaying descriptions of each of the identified potential complications) wherein the software application, 8which, when executed by one or more processors, causes the electronic device track participant actions without involvement of a coordinator person (see: page 10, lines 16-20 where there is tracking of patient actions without involvement of a coordinator) by:
--tracking time spent by a participant on reading a content portion of an electronic informed consent form displayed on the electronic device during an electronic informed consent process; (see: page 3, lines 17-19 where consent is being obtained from the patient via this computer-implemented method. Also see: page 3, lines 27-31. Time is being tracked to determine if it has been exceeded)
--electronic informed consent form as an electronic form; (see: page 3, lines 17-26 where there is an electronic form provided to the patient via visually displaying descriptions of each of the identified potential complications)
--comparing the time spent on reading the content portion with a pre-defined expected time for reading said content portion; (see: page 3, lines 27-31 where the patient’s understanding of each of the identified potential complications may be evaluated by measuring elapsed time from visual display of the first description to said patient. If the elapsed time exceeds a predetermined maximum period, an alternative description of the identified potential complication is visually displayed to the patient. Elapsed time for a patient (participant) to read a first description (content portion) is being compared with a predetermined maximum period. This is being done by a processor from the computer of the computer-implemented system of page 3, line 17. Further, software is used to implement this method as described on page 13, lines 3-5)
--detecting a deviation if a difference between the times spent on reading content and the pre-defined expected times for reading content does not meet a time difference threshold; (see: page 3, line 27 to page 4, line 2. Upon exceeding or going under predetermined thresholds a visual indication is created, thus, a determination is being made as to when the thresholds are being crossed over. This is being done by a processor from the computer of the computer-implemented system of page 3, line 17. Further, software is used to implement this method as described on page 13, lines 3-5) and
--triggering an action during the electronic informed consent process to mitigate 9impact of the deviation on the electronic informed consent process, (see: page 3, line 27 to page 4, line 2. A visual indication is being triggered upon crossing a threshold. The limitation “to mitigate impact of the deviation on the electronic informed consent process” is merely intended use, thus providing no patentable weight. This is being done by a processor from the computer of the computer-implemented system of page 3, line 17. Further, software is used to implement this method as described on page 13, lines 3-5) wherein the action comprises a coordinator person contacting the participant (see: page 4, lines 4-9 where an alert may be outputted to the doctor, or in other words, a coordinator person is contacted and alerted that the patient must be contacted for a further discussion).
Khadra et al. may not specifically teach:
1) --prior to offering the content of an electronic form to the participant to read, categorizing content portions associated with the content into a plurality of zones based on nature of respective content portions, wherein a pre-defined expected time for reading the content is, at least in part, determined based on the categorization of the content portions into the plurality of zones and one of a previous expected time or an average expected time, the expected time for reading content of a first zone of the plurality of zones being different than the expected time for reading content of a second zone of the plurality of zones, wherein the system is caused to at least perform:
2) --tracking time spent by a participant on reading content of the first zone of the plurality of zones and the second zone of the plurality of zones by tracking events performed by the participant, wherein the tracking of time includes tracking at least one of clicks, mouse hovering, or selecting/unselecting options performed by the participant on the user interface using the electronic device by an analytics code in the software application;
3) --content portion as content portion of the first zone of the plurality of zones;
4) --content portion as content portion of the second zone of the plurality of zones; and
5) --content as content of the first zone and respectively the second zone of the plurality of zones.

Keohane et al. teaches:
2) --tracking time spent by a participant on reading content of the first zone of the plurality of zones and the second zone of the plurality of zones by tracking events performed by the participant, wherein the tracking of time includes tracking at least one of clicks, mouse hovering, or selecting/unselecting options performed by the participant on the user interface using the electronic device by an analytics code in the software (see: paragraph [0021] where different zones that are being read are being tracked by the coding to determine the duration of time spent on each portion. When a user is viewing a particular portion of a document the scrolling wheel is used to select and unselect different portions of the document to view. Also see: paragraph [0015] where there is a program that is used to perform the method of the invention)
3) --content portion as content portion of the first zone of the plurality of zones; (see: paragraph [0021] where there are multiple sections out of a document with a plurality of sections. Thus, there is at least a first section)
4) --content portion as content portion of the second zone of the plurality of zones; (see: paragraph [0021] where there are multiple sections out of a document with a plurality of sections. Thus, there is at least a second section) and
5) --content as content of the first zone and respectively the second zone of the plurality of zones (see: paragraph [0021] where the time for reading each portion of the document is being tracked and determined to see if a high time has been spent of a particular section).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein 2) tracking time spent by a participant on reading content of the first zone of the plurality of zones and the second zone of the plurality of zones by tracking events performed by the participant, wherein the tracking of time includes tracking at least one of clicks, mouse hovering, or selecting/unselecting options performed by the participant on the user interface using the electronic device by an analytics code in the software application, use a 3) content portion of the first zone of 4) content portion of the second zone of the plurality of zones as content, and use a 5) content of the first zone and respectively the second zone of the plurality of zones as content as taught by Keohane et al. in the product as taught by Khadra et al. with the motivation(s) of determine areas of greater interest (see: paragraph [0003] of Keohane et al.).

Ionkov et al. teaches:
1) --prior to offering the content of an electronic form to the participant to read, categorizing content portions associated with the content into a plurality of zones based on nature of respective content portions, (see: column 4, lines 1-11 where a user device is dividing text into a plurality of sections based on the contents of the text. The device here is categorizing content portions into a plurality of zones/sections here based on the content of the text, and this is occurring before this content is read) wherein a pre-defined expected time for reading the content is, at least in part, determined based on the categorization of the content portions into the plurality of zones and one of a previous expected time or an average expected time, (see: column 4, lines 41-47 where there is a predetermined time to read a section based on the section (the categorization of the content portions into the plurality of zones) and an average reading pace for a section (average expected time to read)) the expected time for reading content of a first zone of the plurality of zones being different than the expected time for reading content of a second zone of the plurality of zones (see: column 4, lines 41-50 where there is an average reading time for a section (first zone). This time may potentially vary from the reading time of another section as sections vary in content).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) prior to offering the content of an electronic form to the participant to read, categorize content portions associated with the content into a plurality of zones based on nature of respective content portions, wherein a pre-defined expected time for reading the content is, at least in part, determined based on the categorization of the content portions into the plurality of zones and one of a previous expected time or an average expected time, the expected time for reading content of a first zone of the plurality of zones being different than the expected time for reading content of a second zone of the plurality of zones as taught by Ionkov et al. in the product as taught by Khadra et al. and Keohane et al. in combination with the motivation(s) of 1) determining that the user is likely to have an incomplete understanding of the material if the user’s speed deviates from the average by more than a threshold amount (see: column 4, lines 50-57 of Ionkov et al.) and 2) estimating a user’s understanding of a portion of text (see: column 4, lines 62-65 of Ionkov et al.).

As per claim 40, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the computer program product of claim 33, see discussion of claim 33. Khadra et al. further teaches wherein for triggering the action, the electronic device is further caused, at least in part to:
--66provide a notification to a coordinator of the electronic informed consent process for reporting the deviation (see: page 4, lines 2-6. A doctor (coordinator) is being alerted of the deviation via a message output to them).

As per claim 42, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the computer program product of claim 33, see discussion of claim 33. Khadra et al. further teaches wherein the notification comprises at least one of:
--a participant location information;
--a participant identification information;
--15a reason for the deviation; and
--a link to a self-help section for enabling the coordinator to assist the participant in response to the detected deviation (see: page 4, lines 2-6. The doctor is being emailed an alert that advises that discussion of the identified potential complication with the patient is required, thus, the exact patient is being identified to the doctor (participation identification information)).

As per claim 43, Khadra et al., Keohane et al., and Ionkov et al. in combination teach the computer program product of claim 33, see discussion of claim 33. Khadra et al. further teaches wherein the electronic device is further caused, at least in part to:
--determine the pre-defined expected time for the 5reading the section is based on at least one of:
--past recorded data of reading a content portion by the participant during one or more prior electronic informed consent processes;
--an average time estimate for reading the content portion determined from time spent in reading the content portion by prior participants of the electronic informed consent process; and
--one or more parameters related to the content, the participant and the reading (see: column 11, lines 17-19. The predetermined time is being determined by the word count of the content. This is being done by a processor from the computer of the computer-implemented system of page 3, line 17. Also see: t-max and tmin equations on page 11).

Claims 6-7, 16, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over A.U. 2009203046 to Khadra et al. in view of U.S. 2003/0231196 to Keohane et al. and further in view of U.S. Patent No. 8,834,166 to Ionkov et al. as applied to claims 9, 12, and 40, further in view of U.S. 2008/0215976 to Bierner et al.
As per claim 6, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach:
1) --monitoring actions performed by the participant while reading the content; and55
2) --determining a reason for the deviation from the monitored actions.

Bierner et al. teaches:
1) --monitoring actions performed by the participant while reading the content; (see: paragraphs [0049] – [0051]. Actions are being monitored to determine if the amount of time for a user to complete a field extends beyond the predetermined time threshold) and55
2) --determining a reason for the deviation from the monitored actions (see: paragraphs [0049] – [0051]. Questions are asked upon deviation from the monitored actions and the reason for deviation is determined via the selected question).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) monitor actions performed by the participant while reading the content and 2) determine a reason for the deviation from the monitored actions as taught by Bierner et al. in the method as taught by Khadra et al., Keohane et al., and Ionkov et al. in combination with the motivation(s) of helping the user understand what information should be inputted into the form (see: paragraph [0005] of Bierner et al.).

As per claim 7, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach:
--5estimating, by the processor, at least one of time left to complete remaining electronic informed consent process, time to reach a next stage in the electronic informed consent process and a total time to complete the electronic informed consent process 10based, at least in part, on the time spent on reading the content.

Bierner et al. teaches:
(see: paragraph [0048]. The time spent reading here is being used to estimate the time to finish the next section (which is the time to reach the next stage in the electronic informed consent process)).
One of ordinary skill at the time of the invention was filed would have found it obvious to estimate, by the processor, at least one of time left to complete remaining electronic informed consent process, time to reach a next stage in the electronic informed consent process and a total time to complete the electronic informed consent process 10based, at least in part, on the time spent on reading the content as taught by Bierner et al. in the method as taught by Khadra et al., Keohane et al., and Ionkov et al. in combination with the motivation(s) of helping the user understand what information should be inputted into the form (see: paragraph [0005] of Bierner et al.).

As per claim 16, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the system of claim 12, see discussion of claim 12. The combination may not further, specifically teach:
1) --monitor actions performed by the participant while reading the content; and55
2) --determine a reason for the deviation from the monitored actions.

Bierner et al. teaches:
1) --58monitor actions performed by the participant while reading the content portion; (see: paragraphs [0049] – [0051]. Actions are being monitored to determine if the amount of time for a user to complete a field extends beyond the predetermined time threshold) and55
2) --determine a reason for the deviation from the monitored actions (see: paragraphs [0049] – [0051]. Questions are asked upon deviation from the monitored actions and the reason for deviation is determined via the selected question).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) monitor actions performed by the participant while reading the content and 2) determine a reason for the deviation from the monitored actions as taught by Bierner et al. in the system as taught by Khadra et al., Keohane et al., and Ionkov et al. in combination with the motivation(s) of helping the user understand what information should be inputted into the form (see: paragraph [0005] of Bierner et al.).

As per claim 38, Khadra et al., Keohane et al., and Ionkov et al. in combination teach the computer program product of claim 33, see discussion of claim 33. The combination may not further, specifically teach:
1) --monitoring actions performed by the participant while reading the content; and55
2) --determining a reason for the deviation from the monitored actions.

Bierner et al. teaches:
1) --58monitoring actions performed by the participant while reading the content portion; (see: paragraphs [0049] – [0051]. Actions are being monitored to determine if the amount of time for a user to complete a field extends beyond the predetermined time threshold) and55
2) --determining a reason for the deviation from the monitored actions (see: paragraphs [0049] – [0051]. Questions are asked upon deviation from the monitored actions and the reason for deviation is determined via the selected question).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) monitor actions performed by the participant while reading the content and 2) determine a reason for the deviation from the monitored actions as taught by Bierner et al. in the product as taught by Khadra et al., Keohane et al., and Ionkov et al. in combination with the motivation(s) of helping the user understand what information should be inputted into the form (see: paragraph [0005] of Bierner et al.).

As per claim 39, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the computer program product of claim 33, see discussion of claim 33. Bierner et al. further teaches:
--estimate at least one of time left to complete remaining electronic informed consent process, time to 25reach a next stage in the electronic informed consent process and a total time to complete the electronic informed consent process based, at least in part, on the time spent on reading the content portion.

Bierner et al. teaches:
--5estimate at least one of time left to complete remaining electronic informed consent process, time to 25reach a next stage in the electronic informed consent process and a total time to complete the electronic informed consent process based, at least in part, on the time spent on reading the content portion (see: paragraph [0048]. The time spent reading here is being used to estimate the time to finish the next section (which is the time to reach the next stage in the electronic informed consent process)).
One of ordinary skill at the time of the invention was filed would have found it obvious to estimate at least one of time left to complete remaining electronic informed consent process, time to 25reach a next stage in the electronic informed consent process and a total time to complete the electronic informed consent process based, at least in part, on the time spent on reading the content portion as taught by Bierner et al. in the product as taught by Khadra et al., Keohane et al., and Ionkov et al. in combination with the motivation(s) of helping the user understand what information should be inputted into the form (see: paragraph [0005] of Bierner et al.).

Claims 10, 18, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over A.U. 2009203046 to Khadra et al. in view of U.S. 2003/0231196 to Keohane et al. and further in view of U.S. Patent No. 8,834,166 to Ionkov et al. as applied to claims 9, 12, and 40, further in view of U.S. 2012/0130742 to Church et al.
As per claim 10, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the method of claim 9, see discussion of claim 9. Khadra et al. further teaches:
--requiring a communication between the participant and the coordinator (see page 7, lines 24-26).
Khadra et al., Keohane et al., and Ionkov et al. in combination may not further, specifically teach:
1) --establishing a communication between the participant and the coordinator.

Church et al. teaches:
1) --establishing a communication between the participant and the coordinator (see: paragraph [0014]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include 1) establish a communication between the participant and the coordinator as taught by Church et al. in the method as taught by Khadra et al., Keohane et al., and Ionkov et al. in combination since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Khadra et al., Keohane et al., and Ionkov et al. in combination teaches a method and system for obtaining consent (more specifically, requiring a communication between a participant and coordinator) and adding 1) establishing a communication between the participant and the coordinator would maintain the same functionality of Khadra et al., Keohane et al., and Ionkov et al. in combination, making the results predictable to one of ordinary skill in the art (MPEP 2143).

As per claim 18, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the system of claim 17, see discussion of claim 17. Khadra et al. further teaches wherein the system is further caused, at least in part to:
--require a communication between the participant and the coordinator (see page 7, lines 24-26).
Khadra et al., Keohane et al., and Ionkov et al. in combination may not further, specifically teach:
1) --establish a communication between the participant 15and the coordinator.

Church et al. teaches:
1) --establish a communication between the participant and the coordinator (see: paragraph [0014]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include 1) establish a communication between the participant and the coordinator as taught by Church et al. in the system as taught by Khadra et al., Keohane et al., and Ionkov et al. in combination since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Khadra et al., Keohane et al., and Ionkov et al. in combination teaches a method and system for obtaining consent (more specifically, requiring a communication between a participant and coordinator) and adding 1) establishing a communication between the participant and the coordinator would maintain the same functionality of 

As per claim 41, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the computer program product of claim 40, see discussion of claim 40. Khadra et al. further teaches wherein the electronic device is further caused, at least in part to:
--require a communication between the participant and the coordinator (see page 7, lines 24-26).
Khadra et al., Keohane et al., and Ionkov et al. in combination may not further, specifically teach:
1) --establish a communication between the participant and the coordinator.

Church et al. teaches:
1) --establish a communication between the participant and the coordinator (see: paragraph [0014]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include 1) establish a communication between the participant and the coordinator as taught by Church et al. in the computer program product as taught by Khadra et al., Keohane et al., and Ionkov et al. in combination since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Khadra et al., Keohane et al., and Ionkov et al. in combination teaches a method and system for obtaining consent (more specifically, 1) establishing a communication between the participant and the coordinator would maintain the same functionality of Khadra et al., Keohane et al., and Ionkov et al. in combination making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 4-5, 15, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over A.U. 2009203046 to Khadra et al. in view of U.S. 2003/0231196 to Keohane et al. and further in view of U.S. Patent No. 8,834,166 to Ionkov et al. as applied to claims 1, 12, and 33, further in view of U.S. Patent No. 7,386,453 to Polanyi et al.
As per claim 4, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the method of claim 1, see discussion of claim 1. Khadra et al. further teaches:
--electronic informed consent pro20cesses, (see: page 3, lines 17-19 where this is an electronic consent process)
---wherein the pre-defined expected time for reading the content is, at least in part, determined based on the group assigned to the participant (see: page 11, line 31 to page 12 line 4 and the equations on page 11. The expected time here based on the group assigned to the participant (the 10-12 year old group)).
Khadra et al., Keohane et al., and Ionkov et al. in combination may not specifically, further teach:
1) --assigning the participant, by the processor, to a group based on participation data of the participant in one or more prior pro20cesses.

Polanyi et al. teaches:
1) --assigning the participant, by the processor, to a group based on participation data of the participant in one or more prior pro20cesses (see: column 5, lines 17-20 and 29-37 where a word recognition level (group) is being determined (assigned) for a user based on prior processes (personalization information about the user from a prior session)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) assign the participant, by the processor, to a group based on participation data of the participant in one or more prior pro20cesses as taught by Polanyi et al. in the method as taught by Khadra et al., Keohane et al., and Ionkov et al. in combination with the motivation(s) of focusing resources on the determined weaknesses of the user (see: column 2, lines 16-17 of Polanyi et al.).

As per claim 5, Khadra et al., Keohane et al., Ionkov et al., and Polanyi et al. in combination teach the method of claim 4, see discussion of claim 4. Khadra et al. further teaches:
--electronic informed consent pro20cesses (see: page 3, lines 17-19 where this is an electronic consent process).

Polanyi et al. teaches:
--25changing the group of the participant, by the processor, if a performance of the participant during the process is different than an expected performance from the participant (see: column 2, lines 10-13 where the word recognition level and/or learning gradient for the user may also be dynamically adjusted based on performance responses of the user).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 4, and incorporated herein.

As per claim 15, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the system of claim 12, see discussion of claim 12. Khadra et al. further teaches wherein the system is further caused, at least in part to:
--electronic informed consent pro20cesses, (see: page 3, lines 17-19 where this is an electronic consent process)
---wherein the pre-defined expected time for reading the content portion of the electronic informed consent form is, at least in part, determined based on the group assigned to the participant (see: page 11, line 31 to page 12 line 4 and the equations on page 11. The expected time here based on the group assigned to the participant (the 10-12 year old group)).
Khadra et al., Keohane et al., and Ionkov et al. in combination may not specifically, further teach:
1) --assign the participant to a group based on participation data of the participant in one or more prior pro20cesses.

Polanyi et al. teaches:
1) --assign the participant to a group based on participation data of the participant in one or more prior pro20cesses (see: column 5, lines 17-20 and 29-37 where a word recognition level (group) is being determined (assigned) for a user based on prior processes (personalization information about the user from a prior session)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) assign the participant to a group based on participation data of the participant in one or more prior pro20cesses as taught by Polanyi et al. in the system as taught by Khadra et al., Keohane et al., and Ionkov et al. in combination with the motivation(s) of focusing resources on the determined weaknesses of the user (see: column 2, lines 16-17 of Polanyi et al.).

As per claim 36, Khadra et al., Keohane et al., and Ionkov et al. in combination teaches the computer program product of claim 33, see discussion of claim 33. Khadra et al. further teaches wherein the electronic device is further caused, at least in part to:
--electronic informed consent pro20cesses, (see: page 3, lines 17-19 where this is an electronic consent process)
---wherein the pre-defined expected time for reading the content portion is, at least in part, determined based on the group assigned to the participant (see: page 11, line 31 to page 12 line 4 and the equations on page 11. The expected time here based on the group assigned to the participant (the 10-12 year old group)).
Khadra et al., Keohane et al., and Ionkov et al. in combination may not specifically, further teach:
1) --assign the participant to a group based on participation data of the participant in one or more prior pro20cesses.

Polanyi et al. teaches:
1) --assign the participant to a group based on participation data of the participant in one or more prior pro20cesses (see: column 5, lines 17-20 and 29-37 where a word recognition level (group) is being determined (assigned) for a user based on prior processes (personalization information about the user from a prior session)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) assign the participant to a group based on participation data of the participant in one or more prior pro20cesses as taught by Polanyi et al. in the computer program product as taught by Khadra et al., Keohane et al., and Ionkov et al. in combination with the motivation(s) of focusing resources on the determined weaknesses of the user (see: column 2, lines 16-17 of Polanyi et al.).

As per claim 37, Khadra et al., Keohane et al., Ionkov et al., and Polanyi et al. in combination teach the computer program product of claim 36, see discussion of claim 36. Khadra et al. further teaches:
--electronic informed consent pro20cesses (see: page 3, lines 17-19 where this is an electronic consent process).
--25change the group of the participant if a performance of the participant during the process is different than an expected performance from the participant (see: column 2, lines 10-13 where the word recognition level and/or learning gradient for the user may also be dynamically adjusted based on performance responses of the user).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 36, and incorporated herein.

Additional Relevant References
Examiner would also like to cite U.S. Patent No. 9,069,332 to Gayles and U.S. 8,874,731 to Puppin as relevant references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626